Order entered February 28, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-01124-CV
                               No. 05-21-01125-CV

                IN RE LAWRENCE ALLEN FULLER, Relator

          Original Proceeding from the Criminal District Court No. 3
                            Dallas County, Texas
            Trial Court Cause Nos. F97-01742-RJ & F97-02170-TJ

                                     ORDER

      Before the Court is relator’s November 12, 2021 petition for writ of

mandamus. We request that the real party in interest and respondent file their

responses, if any, to the petition on or before March 14, 2022.

      The Court DIRECTS the Clerk to send copies of this order to the Honorable

Audra Riley, Presiding Judge, Criminal District Court No. 3; and to John Creuzot,

Dallas County District Attorney.

                                             /s/   LANA MYERS
                                                   JUSTICE